Citation Nr: 1445892	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-32 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from March 1985 to December 1992.  The Veteran is currently serving on a period of active duty service, which began in March 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

When this matter was previously before the Board in October 2012, it was remanded for further development.

As an initial matter, the Board notes that compensation shall not be paid during any period in which a Veteran receives active service pay.  See 38 C.F.R. § 3.700.  Significantly, however, VA's Office of the General Counsel has held that VA should process claims of Veterans who are currently on active duty in the same fashion as it would have for Veterans who did not return to active duty.  VAOPGCPREC 10-2004 (Sept. 21, 2004); 72 Fed. Reg. 5,801 (2007).  Accordingly, the Board will proceed with adjudication of this appeal.


FINDING OF FACT

During the entire pendency of the appeal, the Veteran's bilateral hearing loss has been manifest by no greater than Level I hearing loss in the right and left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159; 4.1; 4.10; 4.85, Diagnostic Code (DC) 6100; 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Veteran's claim arises from a disagreement with the initial evaluation assigned following the grant of entitlement to service connection for bilateral hearing loss.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue on appeal have been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been associated with the claims file and all identified and available post-service treatment records have been obtained. 

The Veteran was afforded VA audiological examinations in March 2007 and January 2013.  The Board finds that the VA examinations are adequate because the examiners conducted clinical evaluations, reviewed the Veteran's medical history, and described the Veteran's bilateral hearing loss in sufficient detail so that the Board's evaluation is fully informed.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the VA audiological examinations specifically address the reported functional effects of the Veteran's bilateral hearing loss, including difficulty hearing at a distance from the speaker, difficulty hearing at the movies, difficulty hearing in a room listening to loud speakers, and having to ask people to repeat themselves.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).

Regarding the Board's October 2012 remand, as directed, the AOJ verified the Veteran's current duty status, obtained service treatment records from the Veteran's most current period of active duty, and afforded the Veteran another VA audiological examination assessing the current state of the Veteran's bilateral hearing loss.  As such, the Board finds that the AOJ has substantially complied with the October 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Increased Rating for Bilateral Hearing Loss

In an April 2007 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable for this disability under 38 C.F.R. § 4.85, DC 6100, effective April 14, 2006.  The Veteran disagrees with this rating assignment and contends that a higher, compensable evaluation is warranted.  See, e.g., Veteran's December 2007 Notice of Disagreement and October 2008 VA Form 9.  In support of this contention the Veteran has reported that further hearing loss would result in permanent grounding for speech and higher frequency sounds.  See Veteran's October 2008 VA Form 9.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

The disability rating assigned for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent disabling.  The basic method of rating hearing loss involves audiological testing of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, DC 6100. 

The rating criteria include an alternate method of rating exceptional patterns of hearing loss as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  See 38 C.F.R. § 4.86.

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."  In this regard, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id. at 510.  However, as discussed below, the record reflects that the Veteran's bilateral hearing loss has remained fairly constant with respect to the applicable schedular criteria throughout the course of this appeal.   

Based on a thorough review of all of the medical and lay evidence of record in this case, the Board finds that the evidence fails to establish entitlement to a higher, compensable disability rating for the Veteran's bilateral hearing loss under 38 C.F.R. § 4.85, DC 6100, at any time during the appellate period.  

As an initial matter, the Board notes that the Veteran submitted military hearing conservation audiograms dated from June 1986 to June 2012, as well as a private audiogram dated in August 2012.  Significantly, however, these audiograms do not include Maryland CNC speech recognition testing.  In this regard, the Board notes that, pursuant to 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Accordingly, because these audiological examinations did not include Maryland CNC controlled speech discrimination testing, the Board finds these examination reports to be inadequate for rating purposes.  See 38 C.F.R. § 4.85; see also Savage v. Shinseki, 24 Vet. App. 259 (2011).

The Veteran was afforded a VA examination in March 2007, and at that time, the Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
10
10
15
40
18.75
LEFT
10
0
10
60
20

Maryland CNC Word List Speech Recognition testing revealed a speech recognition score 98 percent in both ears.  The examiner also noted that the Veteran had difficulty hearing at a distance from the speaker, at the movies, and in a room listening to loud speakers.  

These results equate to an assignment of Level I hearing for both ears using Table VI.  Table VIA is not available to the Veteran for either ear because (1) his pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and (2) his pure tone threshold is not 55 decibels or more at each of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  Accordingly, using Table VII, the Veteran's March 2007 audiologic test results warrant a noncompensable disability evaluation.  

The Veteran was afforded another VA examination in January 2013, and at that time, the Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
15
15
50
25
LEFT
10
5
15
65
23.75

Maryland CNC Word List Speech Recognition testing revealed a speech recognition score of 100 percent in the right ear and 96 percent in the left ear.  The examiner also noted the Veteran's reports that he had to ask people to repeat what they have said.  Additionally, the examiner reported that although the Veteran may experience difficulty hearing in the presence of background noise or when he cannot see the speaker's face, his high frequency hearing loss should not cause significant problems in ideal listening situations.  The examiner also stated that although the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work, it does not prevent him from seeking and maintaining gainful employment.  In this regard, the examiner provided the opinion that the Veteran should be able to continue with his current job.  Finally, the examiner advised that hearing aids were not recommended.  

These results equate to an assignment of Level I hearing for both ears using Table VI.  Again, Table VIA is not available to the Veteran for either ear because (1) his pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and (2) his pure tone threshold is not 55 decibels or more at each of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  Accordingly, using Table VII, the Veteran's January 2013 audiologic test results warrant a noncompensable disability evaluation.  
Based on the evidence above, the Board finds that a compensable rating for the Veteran's bilateral hearing loss is not warranted.  In making this determination, the Board has considered the Veteran's lay statements regarding the severity of his symptomatology.  Specifically, the Board notes that the Veteran has reported that he has to ask people to repeat themselves and that he has difficulty hearing at a distance from the speaker, at the movies, and in a room listening to loud speakers.  See VA examination reports dated in March 2007 and January 2013.  The Board also acknowledges the Veteran's report that further hearing loss would result in permanent grounding for speech and higher frequency sounds.  See Veteran's October 2008 VA Form 9.  The Veteran is competent to report his observations with regard to his hearing loss, including difficulty hearing and understanding speech.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the Board finds the Veteran's statements regarding his symptomatology to be consistent with the noncompensable disability rating currently assigned.  To the extent he argues that his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions.  In making this determination, the Board reiterates that the disability rating assigned for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Accordingly, the Board finds that there is no schedular basis for a higher rating for the Veteran's service-connected bilateral hearing loss.    

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

The Veteran has reported symptoms such as difficulty hearing at a distance from the speaker, at the movies, and in a room listening to loud speakers, as well as having to ask people to repeat themselves.  Difficulty understanding speech due to hearing loss is contemplated by 38 C.F.R. § 4.85, DC 6100.  In this regard, the Board highlights that the rating criteria for hearing loss are based, at least partially, on speech recognition scores.  Furthermore, 38 C.F.R. § 4.85, DC 6100, provides for higher ratings for more severe impairment of hearing.  Thus, the Board concludes that the applicable rating criteria adequately contemplate the manifestations of the Veteran's bilateral hearing loss.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Regardless, even if the Board concludes that the Veteran has symptoms that are not contemplated by the rating criteria, the evidence is against a finding of marked interference with employment or frequent periods of hospitalization.  In this regard, the Board finds it significant that the January 2013 VA examiner provided the opinion that although the Veteran's hearing loss impacts his ordinary conditions of daily life, including his ability to work, his hearing loss does not prevent him from seeking and maintaining gainful employment.  Moreover, the examiner provided the opinion that the Veteran should be able to continue with his current job.  Additionally, although the Veteran has reported that further hearing loss would result in permanent grounding, he has not indicated that his current hearing loss has caused him to lose any time from work.  Further, the Veteran has not been hospitalized for the service-connected disability during or in close proximity to the appeal period.  Thus, there is affirmative evidence against a finding that the service-connected disability has caused marked interference with employment or frequent periods of hospitalization to warrant a referral for consideration of an extraschedular rating.  

Finally, the Board finds that a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his bilateral hearing loss renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Again, as noted above, the January 2013 VA examiner provided the opinion that the Veteran's hearing loss does not prevent him from seeking and maintaining gainful employment, and despite his current hearing loss, the Veteran should be able to continue with his current job.  

Accordingly, the Board concludes that the criteria for entitlement to an initial compensable rating for bilateral hearing loss are not met, and thus, the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


